The opinion of the court was delivered by
Spencer, J.
The defendant was indicted, tried and convicted of the larceny of a hog and sentenced to two years in the penitentiary.
Before trial he filed an affidavit for continuance on account of the absence of one Joe Mays and two other witnesses, whose testimony he swore was material, stating the facts he expected to prove by them.
The district attorney admitted that the witnesses named, if present, *716would swear to the facts stated. The defendant thereupon announced his readiness for trial, without requiring the State to admit the truth of the facts stated in,th.o affidavit, as he might have done.
Eor the purposes of the trial, therefore, the three absent witnesses wore to be considered as having been put upon the stand, and as having testified as stated in the affidavit which was accordingly read to the jury by the defendant’s counsel as part of his evidence.
The district attorney thereupon offered the testimony of said Joe Mays, taken contradictorily with the accused, on the preliminary examination, and also the testimony of one Hudson, in rebuttal, and as impeaching the statements of the witnesses as sworn to by the accused and admitted by the State. This evidence on part of the State was admitted by the court after the district attorney had announced that he had closed. To this evidence the accused by his counsel objected—
Eirst — That the statement of the testimony of the absent witnesses as given in the affidavit can not be contradicted.
Second — That after announcing that the testimony was closed, the district attorney could not offer further evidence.
Third — That the testimony taken before the committing magistrate was not admissible unless the witness was dead or absent from the State, which was not shown.
In answer to the first and third objections, it suffices to say that the statements of the affidavit were, for the purposes of the tried, taken and considered as the evidence of the absent witnesses, and therefore could be contradicted or discredited in precisely the same ways that their testimony, if actually given, could bo.
One of the modes of discrediting a witness is by showing that he had sworn differently on a previous examination; and this fact would be best proved by the record of that examination. If the objection had been that the State had not laid the foundation for its admission by asking the witness if he had ever previously sworn differently, it would have been.perhaps good, but that objection was not made, and we can not supply it. '
As to the second objection, it was a matter to be left to the sound discretion of the judge, whether he would, after the State announced that it had closed, and before argument began, allow further evidence. We see no reason to suppose the judge abused this discretionary power in this case.
The counsel of accused further asked the judge to permit the jury, on retiring to consider their verdict, to take with them his affidavit aforesaid, stating the facts that it was admitted the absent witnesses would swear to. The judge, we think, properly refused. The affidavit had been read to the jury, and constituted only part of the evidence submit*717ted to them. The evidence in criminal cases is to a "great extent oral, and never reduced to writing. It would not be proper to give the jury part of the evidence. They must rely upon their memory; and it is not the practice in criminal cases to allow the jury to take written evidence offered with them to the jury room. Oases might arise when the judge in his discretion would permit it to be done, as where it was necessary for a jury to compare handwriting or other similar instances, but the present case does not fall within the classes referred to.
Judgment affirmed with costs.